Title: To Thomas Jefferson from Nicolas Gouin Dufief, 26 February 1801
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas




Monsieur,
Philadelphie. 26 de Fevrier. 1801

Il m’a fallu attendre l’arrivée de plusieurs caisses de livres qui m’étoient expédiées d’Hambourg avant de pouvoir vous adresser ceux que vous me demandez, par votre lettre du 9. Janvier dernier
Je ne dois pas passer sous silence que j’ai reçu aussi un ouvrage entrepris au Commencement de la Revolution & qui vient d’être terminé.
Il a pour titre, Encyclopédie des Voyages; contenant l’abregé       historique des mœurs, usages, habitudes domestiques &ca. de tous les   peuples, & la collection complète des Costumes civils, militaires, religieux, dignitaires de tous les peuples, dessinés d’après nature, gravés avec soin  & Coloriés, par Grasset de St Sauveur, ci devant Vice Consul de France en Hongrie.
On voit par le programme en tête du 1er. numéro qu’il s’est publié par Souscription à 6 livres la livraison; il y en 48, chacune contient l’histoire de plusieurs peuples avec six planches superbement coloriés
J’ai fait relier magnifiquement ces 48 livraisons en 3 Vs. 4o. Si vous desirez faire l’acquisition de ce bel ouvrage je vous le passerai a 50 Dollars; prix au dessous de celui de la souscription, & qui devroit être fort au dessus si l’on considere les droits le frêt &ca. la reliure & le profit auquel un libraire doit s’attendre pour le fruit de ses peines & l’hemploi de ses fonds. Ce qui me permet de le vendre à ce prix, c’est que j’ai acheté a assez bon marché une collection nombreuse de livres Francais, parmi lesquels etoient 2 exemplaires de cet ouvrage—
Un livre qui sera toujours très curieux, & qui est autentique se trouve parmi ceux qu’on m’a envoyés. C’est le rapport fait au nom de la Commission Chargée de l’examen des papiers trouvés chez Robespierre & Ses Complices, par Courtois
Je ne Grossis pas davantage ma liste, crainte de ne plus vous intéresser, & de vous dérober des momens précieux—
Agréez, Je vous prie, ma profonde estime & mon respectueux devouement

N. Gouin Dufief



editors’ translation

Sir,
Philadelphia, 26 February, 1801

I had to await the arrival of several chests of books that were shipped to me from Hamburg before being able to direct to you those that you asked for in your letter of last January 9.
I must not omit saying that I also received a work undertaken at the beginning of the Revolution and which has just been finished.
Its title is Encyclopedia of the Travels; containing an abridged history of the customs, uses, domestic habits, etc. of all the peoples, and the complete collection of the civil, military, and dignitary costumes of all the peoples, drawn from nature, engraved with care and colored, by Grasset de St. Sauveur, formerly Vice-Consul of France in Hungary.
One sees by the program at the head of the first volume that it was published by subscription at 6 livres per issue; there are 48 of them, each one containing the history of several peoples with six plates superbly colored.
I have had these 48 issues magnificently bound in three quarto volumes.

If you wish to acquire this fine work, I can let you have it for 50 dollars; a price below the subscription, and which should be much above it if one takes into account the duties, the freight, etc., the binding, and the profit that a bookseller should expect as the fruit of his trouble and the return on his funds. What allows me to sell it at this price is that I bought at quite a good price a large collection of French books, among which were two copies of this work.
A book that will always be very curious and which is authentic is also among those that were sent to me. It is The report made in the name of the commission charged to examine the papers found in the house of Robespierre and his accomplices, by Courtois.
I will not expand my list any further for fear of losing your interest and stealing precious moments from you.
Accept, I beg of you, my profound esteem and my respectful devotion

N. Gouin Dufief


